DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US 2009/0096937).

	Regarding claim 1
	Bauer et al. shows the information display device attachable to a structure, comprising: a display panel (100) that has a display surface (taken to be the mirror 30) and displays information on the display surface (see for example Figs. 1A-3G); and a surface member (taken to be the mirror 30) that is disposed on a display surface side of the display panel and has a surface area larger than that of the display panel (see for example Figs. 1A-3G that shows the mirror 30 is larger than the display panel 100), wherein, when the display panel is turned on, only the information displayed on the display surface of the display panel becomes visible through the surface member (taken to be when the display is displaying an image or video, the display becomes visible through the mirror 30, see for example Figs. 1A-4E and para. 0138, 0156, 0158 and 0236).  

	Regarding claim 2
	Bauer et al. further shows, wherein, when the display is turned off or when information is not displayed on the display surface of the display, the display panel becomes invisible through the surface member (taken to be when the display is not displaying an image, the display is not seen and the entire surface of the mirror 20 becomes a rear view mirror, see for example Fig. 1B, 1D and 1E).  


Regarding claim 3
	Bauer et al. further shows, wherein a light transmittance of the surface member is 8% to 15% (taken to be included and inherent of being at least 5%, see for example para. 0093).   

	
Regarding claim 4
	Bauer et al. further shows, wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member (see for example para. 0008, 0094, 0112 and 0251).  

	
Regarding claim 5
	Bauer et al. further shows, wherein the display panel has a luminance of the display surface adjusted to 800 cd/m^2 or more (see for example the abstract, para. 0008, 0094, 0132 and 0251).  

	Regarding claim 6
	Bauer et al. further shows, a structural body attached to a back side of the surface member (see for example Figs. 3A-3K, 7A and13A-14), wherein the structural body has a retainer for fixing the information display device to the structure at a position not visible from a front side of the surface member (see for example Figs. 3A-3K, 7A and 13A-14 and para. 0094-0110).

	
Regarding claim 7
	Bauer et al. further shows, wherein the structural body is disposed at a position that does not overlap a display surface of the display panel (see for example Figs. 3A-3K, 7A and13A-14 and para. 0094-0110).

	Regarding claim 8
	Bauer et al. further shows, wherein at least the surface member side of the structural body is colored with substantially the same color as that of the display surface when the display panel is turned off (taken to be black or dark colors, see for example Figs. 3A-3K, 7A and13A-14 and para. 0094-0110, 0165 and 0169; and further any color can be chosen by the manufacturer to make the rear view mirror, having the display, for style, design, to be hidden, or anything as desired etc.).
 
	Regarding claim 9
	Bauer et al. further shows, wherein, between the display panel and the surface member, a region other than the display surface that surrounds the display surface has a colored layer colored with substantially the same color as that of the display surface when the display panel is turned off  (taken to be black, dark colors or reflection color such as mirror surface, see for example Figs. 3A-3K, 7A and13A-14 and para. 0094-0110, 0165 and 0169; and further any color can be chosen by the manufacturer to make the rear view mirror, having the display, for style, looks, design, to be hidden, or anything as desired etc.).

	

Regarding claim 10
	Bauer et al. further shows, wherein the colored layer has a higher light transmittance as being closer to the display surface (taken to be inherent since the closer the layer to the display surface the higher transmittance would inherently become i.e. the further away would cause light diffusion and therefore lower transmittance, see for example para. 0012, 0091, 0121, 0127, 0165, 0166 and 0236-0247).  

	Regarding claim 11
	Bauer et al. further shows, wherein an edge of the colored layer that surrounds the display surface has a rounded shape with an arc-shaped corner (see for example Figs. 1A-1E, 3A, 3E, 3G, 7A-7D, 7F).  

	Regarding claim 12
	Bauer et al. further shows, a touch panel disposed between the display panel and the surface member; and a cushion member disposed to be peelable between the surface member and the touch panel, and formed of a material that has light transmitting properties, and deforms when a force is applied thereto (taken to be member such as a masking layer 311 and 314 including paint, epoxy, black tape, black foam backing etc., see for example Figs. 21 and 23, and para. 0269 and 0297).  

	Regarding claim 13
	Bauer et al. further shows, 5a non-adhesive layer that is disposed on at least one of the front side and the back side of the cushion member and prevents the cushion member from adhering to the surface member or the touch panel (taken to be layers 


	Regarding claim 15
	Bauer et al. further shows, wherein the structure is a wall (taken to be a rear view mirror of a moving object, see for example Figs. 1B, 1D and 1E), a ceiling, a door of a container, or a seat disposed in a moving object, and the information display device is disposed at a position visible from a passenger or a crew of the moving object (taken to be a rear view mirror of a moving object, see for example Figs. 1B, 1D and 1E).  

	Regarding claim 16
	Bauer et al. further shows, wherein the information display is disposed at a position higher than user's shoulder and in front of ear position, and within 50cm from the center of the face (taken to be mounted at a height above the shoulder and in front of ear position of the user, see for example the rear view mirror of a moving object, Figs. 1B, 1D, 1E and 18).

	Regarding claim 17
	Bauer et al. further shows, wherein the information display is disposed at a position visible from a reclining user when the seat is set to the bed mode (taken to be visible from the seat of vehicle such as a rear view mirror of a moving object, see for example Figs. 1B, 1D and 1E).




Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claim 1, having the further limitations as set forth in claim 14.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weller et al. (US 2009/0015736), Blank et al. (US 2014/0022390), Peterson et al. (US 2009/0243824) and Neuman et al. (US 2014/0126036), all show a display device 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687